Title: To Thomas Jefferson from Bishop James Madison, 10 July 1801 [document added in digital edition]
From: Madison, Bishop James
To: Jefferson, Thomas


               
                  Dear Sir
                  July 10h. 1801 Williamsburg
               
               Mr. Wm. Brent who is a Member of our College, & a Son of Mr Daniel Brent, wishes to be made known to you. I cannot refuse his Request, as he is so worthy of the Esteem of every wise & good Man. Equally respectable for the most promising Talents, as for the Purity of his Heart, I hope to see him, in in a few Years, an Ornament to our College & a truly valuable Member of Society.
               I thank you for your Information respecting the late anatomical Work in France, & am Dr. Sir, with every Sentiment of Respect & Esteem 
               Yr. Friend & Servt.
               
                  J Madison
               
            